DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending, with claims 4-6, 9 -14, and 17 being previously withdrawn.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson US Patent 8,271,099 (hereinafter Swanson) in view of Maghribi et al. US Publication2004/0238819 (hereinafter Maghribi). 
Regarding claim 1, Swanson discloses a medical electrode array system, comprising: a thin-film substrate (element 106); a plurality of electrode contacts disposed on the thin-film substrate (elements 110 and 103A-B), the plurality of electrode contacts configured to provide electrical contact points (these components mentioned above are electrical in nature and are configured to contact tissue); and a plurality of traces electrically connected to the plurality of electrode contacts (elements 112 as well as 132, 134), an electrode contact of the plurality of electrode contacts having a 
Maghribi teaches an implantable electrode device that includes electrode contacts (Figure 3, elements 301) with a plurality of traces (Figure 3 elements 302) that include flexible spring-like portions to add flexibility to the thin-film substrate (elements 302 of Figure 3 and 102A-B of Figure 1 are spring-like portions that add to the overall flexibility). It would have been obvious to the skilled artisan before the effective filing date to utilize the spring-like portions of the traces as taught by Maghribi with the device of Swanson in order to allow for greater flexibility of the traces without causing damage during use (flexibility comes from the geometric shaping). 
Regarding claim 2, Swanson as modified by Maghribi discloses that the thin-film substrate is configured to use surface tension with respect to the patient anatomy to maintain the continuous contact (the device as claimed above in rejected claim 1 is fully capable of performing the claimed intended use without any additional structural modification).
Regarding claim 3, Swanson discloses that the plurality of traces may be electrically connected to a flexible cable to enable electrical connectivity between control circuitry and the plurality of electrode contacts (element 804 of Figure 8B which shows a cable leading from the electrodes to the processing unit in housing 812).

Regarding claim 8, Swanson discloses that the plurality of electrode contacts are disposed on the thin-film substrate in a row formation (Figures 1A-B) such that electrode contacts lie on either side of their dedicated plurality of traces (elements 112 has contacts on either side of it and traces that branch off from 112 at 132 and 134 of Figure 1C have contacts on both sides of them).
Regarding claim 15, Swanson discloses that the thin-film substrate is disposed on a flexible carrier (column 7 lines 38-41 which mentions the electrode contacts being disposed on one or more thin films in a laminate configuration; the flex film is mentioned as being a liquid crystal polymer which is non-conductive in nature), but does not explicitly detail that the other layer of the non-conductive laminate is also non-conductive. 
Though it wasn’t mentioned, the skilled artisan before the effective filing date would have found it to be obvious to also ensure that the other layer of the non-conductive laminate of the previously mentioned non-conductive substrate was also non-conductive in nature as it would be either extremely impractical/costly to make a conductive substrate layer that serves no purpose or would render the device outright 
Regarding claim 18, Swanson discloses that the thin-film substrate includes a bank of springs in a portion of the thin-film substrate proximal to a flexible cable to isolate the flexible cable from surrounding tensile forces (elements 312 as well as 334A-B which are springs as per col 8 ln 17-41 and col 9 ln 8-20 which are ultimately connected to the cable shown in Figure 8B at 804).
Regarding claim 19, Swanson that the plurality of electrode contacts on the thin-film substrate are electrically connected to a plurality of flexible cables (elements 502A-B which are two separate cables each connected to a different column of electrode contacts). Utilizing one or multiple cables are known art recognized equivalents of each other as evidenced by the embodiments shown in Swanson in Figures 1A-B versus Figures 5B-C. It has been further held by the courts that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04-VI; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Maghribi, as applied to claim 1, in further view of Rogers et al. US Publication 2013/0041235 (hereinafter Rogers).
Regarding claim 16, Swanson is silent on the mesh carrier. Rogers teaches a stretchable physiological monitoring device that includes a thin film substrate disposed on a bio-compatible woven mesh carrier ([0053] which mentions using a mesh in addition to the substrate). It would have been obvious to the skilled artisan before the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Maghribi, as applied to claim 1, in further view of Salahieh et al. US Publication 2010/0204560 (hereinafter Salahieh).
Regarding claim 20, Swanson is silent on there being electrodes in addition to the electrode contacts. Though the operation does not change, this minor change in design is taught by Salahieh on an implantable medical device which includes electrical contact points of the electrode contacts that are configured to electrically connect to electrodes (contacts 59 with electrodes 6 where the contact point simply lies in the space where the two are in direct contact, see Figure 3C). It would have been obvious to the skilled artisan before the effective filing date to utilize the electrode and electrode contact combination as taught by Salahieh with the device of Swanson in order to allow for a larger surface area for sensing or stimulation (as per Salahieh at [0096]).
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794